ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	The Application remains in the TrackOne program.
	The amendment and remarks of 16 December 2021 are entered.
	The Terminal Disclaimer of 16 December 2021 over the ‘892 patent and the ‘119, ‘174, ‘102, and ‘209 applications has been entered.
	Claims 1-25 are pending and are being examined on the merits.
	The rejection of claims 12 and 24 under 35 U.S.C. 112(b) is withdrawn in light of the amendment filed 16 December 2021.
	The rejection of claims 1, 4, 5, and 14-17 under 35 U.S.C. 101 as being directed to ineligible subject matter is withdrawn in light of the amendment filed 16 December 2021.
	The rejection of claims 1, 14,1 6, 17, 24, and 25 under 35 U.S.C. 102(a)(1) as being anticipated by Pastuzyn is withdrawn in light of the amendment filed 16 December 2021.
The rejection of claims 1, 14, 16-18, 24, and 25 under 35 U.S.C. 102(a)(2) as being anticipated by ‘432 is withdrawn in light of the amendment filed 16 December 2021.

The rejection of claims 1-6 and 14-18 for nonstatutory double patenting over the ‘119 application is withdrawn in light of the TD filed 16 December 2021.
The rejection of claims 1-4, 6, 8, 12-16, 18, 20, 24, and 25 for nonstatutory double patenting over the ‘102 application is withdrawn in light of the TD filed 16 December 2021.
The rejection of claims 1, 2, 4, 6-12, 14, 16, and 18-24 for nonstatutory double patenting over the ‘209 application is withdrawn in light of the TD filed 16 December 2021.
The rejection of claims 1, 2, 4-6, 12, 14, and 16-18 for nonstatutory double patenting over the ‘174 application is withdrawn in light of the TD filed 16 December 2021.

Information Disclosure Statement
NPL documents 053 (Hao et al. Small 7:3158-3162) and 123 (Scaringe et al. JACS 120:11820-11821) of the IDS as filed on 15 December 2021 have not been considered as the Examiner cannot find a copy of either reference in the application file. The IDS submission lists 173 documents, but 172 files are found uploaded to the Application folder, with at least 2 files being a split document. 

Reasons for Allowance
Claims 1-25 are allowed.
Two pieces of prior art are deemed to be closest to that claimed. Pastuzyn et al. (Cell 172:275-288) teaches a viral capsid assembled from the Arc protein which encapsulated its own mRNA transcript. The US 2021/0189432 A1 application also teaches Arc-based capsids that encompass its own mRNA. No art teaches that the capsid should be an endogenous Gag polypeptide that is not an Arc polypeptide, nor that the endogenous Gag polypeptide is specifically a retrotransposon Gag-like family polypeptide. Similarly, no art teaches that a capsid formed from Arc or similar polypeptides carries a heterologous cargo that is not native to the endogenous Gag polypeptide, i.e. the mRNA encoding each endogenous Gag polypeptide. No other prior art suggests that other endogenous Gag polypeptides form capsids and can transport a heterologous cargo. The claimed invention of a capsid comprising and endogenous Gag polypeptide and a heterologous cargo not native to the endogenous Gag polypeptide is therefore novel and unobvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY J MIKNIS whose telephone number is (571)272-7008. The examiner can normally be reached M-F 7:30-3:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on (571) 270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ZACHARY J MIKNIS/Patent Examiner, Art Unit 1658           

/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658